UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) RANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 0-53652 Resource Real Estate Investors 6, L.P. (Exact name of registrant as specified in its charter) Delaware 37-1548084 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R Documents Incorporated by Reference: None (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. INDEX TO ANNUAL REPORT ON FORM 10-K Page PART I Item 1: Business 3 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2: Properties 4 Item 3: Legal Proceedings 4 Item 4: [Omitted and Reserved] 4 PART II Item 5: Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 5 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 11 Item 8: Financial Statements and Supplementary Data 12 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A: Controls and Procedures 26 Item 9B: Other Information 26 PART III Item 10: Directors, Executive Officers and Corporate Governance 26 Item 11: Executive Compensation 28 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13: Certain Relationships and Related Transactions, and Director Independence 29 Item 14: Principal Accounting Fees and Services 33 PART IV Item 15: Exhibits and Financial Statement Schedules 34 SIGNATURES 35 (Back to Index) (Back to Index) PART I ITEM 1. BUSINESS General Resource Real Estate Investors 6, L.P. is a Delaware limited partnership which was formed on July 26, 2007 and commenced operations on October 1, 2007.We own in fee, operate and invest in multifamily residential rental properties, which we refer to as the Properties, located in both Maine and Texas.We also invest in subordinated notes secured by multifamily residential rental properties located in California, Alabama and Nevada, which we refer to as Real Estate Debt Investments.We refer to the Properties and Real Estate Debt Investments collectively as Real Estate Investments. Our general partner, Resource Capital Partners, Inc., or the General Partner, is in the business of sponsoring and managing real estate investment limited partnerships and tenant in common programs, or TICs.Our General Partner operates and manages our Real Estate Investments on our behalf, and is responsible for evaluating, obtaining financing and refinancing for, and selling our Real Estate Investments on our behalf.Our General Partner is an indirect wholly owned subsidiary of Resource America, Inc., or Resource America, a publicly traded company (NASDAQ: REXI) operating in the real estate, commercial finance and financial fund management sectors. Our goals are to generate regular cash distributions from our operations, gains from the potential appreciation in the value of our Properties, and cash for our partners’ distributions from the sale or refinancing of the Properties or the sale or repayment in full of our Real Estate Debt Investments. We will terminate on July 30, 2015, unless we are sooner dissolved or terminated.Our General Partner from time to time, in its discretion, may extend the term for up to an aggregate of two years.Our General Partner will have complete and exclusive discretion in the management of our business. Our Management As we do not have any officers, directors or employees, we rely solely on the officers and employees of our General Partner and its affiliates for the management of our Real Estate Investments.Our General Partner and its affiliates, Resource Real Estate Management, LLC and Resource Real Estate, Inc., also conduct business activities of their own in which we will have no economic interest.Employees of our General Partner and its affiliates who provide us with services are not required to work full-time on our affairs.These employees devote significant time to the affairs of our General Partner and its affiliates and are compensated by our General Partner and its affiliates for the services rendered to them.There may be significant conflicts between us and our General Partner and its affiliates regarding the availability of those employees to manage us and our Real Estate Investments. Real Estate Manager Resource Real Estate Management, LLC, or Resource Real Estate Management, a wholly owned subsidiary of our General Partner, manages or supervises the management of our Real Estate Investments under a real estate management agreement with us or the entity owning legal title to the Real Estate Investment in which we are participating.Resource Real Estate Management is a Delaware limited liability company that was formed in 2005 for the purpose of managing the real estate investments of our General Partner and its affiliates either for their own account or for other real estate programs.In October of 2007, Resource Real Estate Management, Inc., d/b/a Resource Residential, a wholly owned subsidiary of Resource America, was formed to manage the real estate investments of Resource Real Estate Management. Resource Real Estate, Inc., or Resource Real Estate, an indirect wholly owned subsidiary of Resource America, is the parent company of our General Partner and an affiliate of Resource Real Estate Management, which will also manage our Real Estate Investments. Distribution Allocations Distributable cash, which includes both distributable cash from operations as well as from capital transactions, will be distributed as described below. Distributable cash from operations will be distributed in the following order of priority: ● first, 100% to the limited partners until they have each received distributions from us, including distributions of distributable cash from capital transactions, equal to their respective preferred return of 8.25% if they subscribed for their units on or before December 31, 2007 or 8% if they subscribed for their units after December 31, 2007, which we refer to as their Preferred Return; and ● thereafter, 80% to the limited partners and 20% to our General Partner. (Back to Index) 3 (Back to Index) Distributable cash from capital transactions, which includes cash received from the sale or refinancing of a Property, or the sale or repayment in full of all outstanding principal and interest due and owing to us on a Real Estate Debt Investment, will be distributed in the following order of priority: ● first, 100% to our limited partners until they have each received distributions from us, including distributions of distributable cash from operations, equal to their respective Preferred Return; ● second, 100% to our limited partners until their respective adjusted capital contribution has been reduced to zero; and ● thereafter, 80% to our limited partners and 20% to our General Partner. An adjusted capital contribution is the amount originally paid for the limited partnership interest, less previous distributions of distributable cash from capital transactions. Redemption of Units We are permitted, in our General Partner’s sole discretion, to redeem units upon a unitholder’s request.However, we have no obligation to redeem units at any time, and we can decline to redeem units for any reason. For example, if our General Partner determines that we do not have the necessary cash flow, taking into account future distributions to our other limited partners, investments, and foreseeable operating expenses, a unitholder’s request may be declined. In addition, our General Partner may not approve the redemption of units if it concludes that the redemption might cause our total unit transfers in the year, subject to certain exceptions, to exceed 2% of our total capital or profits interests. All of these determinations are subjective and will be made in our General Partner’s sole discretion.We will also determine the redemption price based on provisions set forth in the First Amended and Restated Agreement of Limited Partnership, or the Partnership Agreement. To the extent the formula for arriving at the redemption price has any subjective determinations, they will fall within the sole discretion of our General Partner.If we lack the requisite liquidity to redeem the units, our General Partner, in its sole discretion, may purchase the units on generally the same terms as we would have redeemed the units.As of the date of this report 3,000 units have been redeemed. Sale of Units From October 1, 2007 through May 19, 2008, we privately sold our limited partnership units at $10.00 per unit to accredited investors, as that term is defined in Rule 501(a) of Regulation D of the Securities Act.We sold a total of 3,713,492 units, including 204,678 units to our General Partner, for total proceeds, before commission, fees and expenses, of approximately $36.8 million.We refer to these sales herein as the Offering.Chadwick Securities, Inc., an affiliate of our General Partner, served as the dealer-manager in the Offering. ITEM 1A. RISK FACTORS Risk factors have been omitted as permitted under rules applicable to smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS Unresolved staff comments have been omitted as permitted under rules applicable to smaller reporting companies. ITEM 2. PROPERTIES See Item 7 – “Overview.” ITEM 3. LEGAL PROCEEDINGS We are not subject to any pending material legal proceedings. ITEM 4. [OMITTED AND RESERVED] Omitted and reserved pursuant to SEC Release 33-9089A. (Back to Index) 4 (Back to Index) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our limited partner units are not publicly traded.There is no market for our limited partner units and it is unlikely that any will develop.The following table shows the number of equity security holders: As of December 31, Title of Class Limited Partner units Number of Limited Partners As of the date of this report, 3,710,492 limited partnership units are outstanding.We pay distributions monthly.No distributions were paid to the General Partner for either year.Total distributions paid to limited partners for the years ended December 31, 2010 and 2009 were $1.3 million and $2.0 million, respectively.The following table details these distributions by month for the years ended December 31. Distributions Per Unit Distributions Per Unit January $ February March April May June July August September October November December Total distributions for the year $ We do not have any equity compensation plans. ITEM 6. SELECTED FINANCIAL DATA Selected financial data have been omitted as permitted under rules applicable to smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion relates to our financial statements and should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report.Statements contained in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” that are not historical facts may be forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to materially differ from those projected.Some of the information presented is forward-looking in nature.Although the information is based on our current expectations, actual results could vary from expectations stated in this report.Numerous factors will affect our actual results, some of which are beyond our control.You are cautioned not to place undue reliance on this information, which speaks only as of the date of this report.We assume no obligation to update publicly any forward-looking information, whether as a result of new information, future events or otherwise, except to the extent we are required to do so in connection with our ongoing requirements under federal securities laws to disclose material information. (Back to Index) 5 (Back to Index) Overview We are a Delaware limited partnership that was formed on July 26, 2007 and commenced operations on October 1, 2007.Through our wholly owned subsidiaries, we own in fee, operate and invest in multifamily residential rental properties located in both Maine and Texas.We also invest through a wholly owned subsidiary in subordinated notes that are secured by multifamily residential rental properties located in California, Alabama and Nevada.We refer to our property investments as our Properties, our debt investments as our Real Estate Debt Investments, and collectively refer to our Properties and Real Estate Debt Investments as our Real Estate Investments. As of December 31, 2010, we own five multifamily residential rental properties through our 100% owned subsidiaries, as follows: Subsidiary Purchase Date Leverage Ratio (1) Number of Units Location RRE Memorial Towers Holdings, LLC, or Memorial Towers 12/18/07 63% Houston, Texas RRE Villas Holdings, LLC, or Villas 12/27/07 67% San Antonio, Texas RRE Coach Lantern Holdings, LLC, or Coach Lantern 01/29/08 61% 90 Scarborough, Maine RRE Foxcroft Holdings, LLC, or Foxcroft 01/29/08 62% Scarborough, Maine RRE Park Hill Holdings, LLC, or Park Hill 02/29/08 56% San Antonio, Texas Total Face value of mortgage divided by the original total property capitalization, including original reserves, escrows, fees and closing costs. The following table sets forth operating statistics about our multifamily residential rental properties for the years ended December 31, 2010 and 2009: Property Average Occupancy Rate (1) Average Effective Rent per Square Foot (2) Ratio of Operating Expense to Revenue (3) Memorial Towers 94.3% 91.4% $ $ 69% 76% Villas 94.5% 90.7% $ $ 62% 72% Coach Lantern 93.6% 92.1% $ $ 39% 50% Foxcroft 93.8% 92.6% $ $ 45% 45% Park Hill 92.4% 87.8% $ $ 61% 85% Number of occupied units divided by total units adjusted for any unrentable units; average calculated on a weekly basis. Average rental revenue divided by total rentable square footage. Includes rental operating expenses and general and administrative expenses as a percentage of rental income. We also own three subordinated notes through our wholly owned subsidiary, RRE Funding II, LLC, or Funding, which was formed to hold title to our Real Estate Debt Investments as of December 31, 2010, as follows (in thousands, except units and percentages): Real Estate Debt Investments Face Value of Note Carrying Value of Note Stated Interest Rate Number of Units Location Acacia Park or Acacia $ $
